   Case 4:20-cv-00256-RSB-CLR Document 5 Filed 03/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

 DAVID OCHOA JARA,

               Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-256

        v.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY, BUREAU OF
 IMMIGRATION AND CUSTOM
 ENFORCEMENT (ICE),

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's November 5, 2020, Report and Recommendation, (doc. 4), to which Plaintiff has not filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 4), as its

opinion and DENIES plaintiff’s request to proceed in forma pauperis. Because plaintiff has

neither paid the filing fee in this case in the more than four months since the magistrate judge

recommended the denial of his IFP application nor objected to that recommendation, his case is

DISMISSED WITHOUT PREJUDICE. All remaining motions are DISMISSED AS MOOT.

The Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 26th day of March, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
